            Case 1:19-cv-10100-LJL Document 30 Filed 06/23/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               6/23/2020
                                                                       :
BRAULIO THORNE, on behalf of himself and all others :
similarly situated,                                                    :
                                                                       :
                                    Plaintiff,                         :     19-cv-10100 (LJL)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BOB’S DISCOUNT FURNITURE,                                              :
                                                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       The Court has before it several motions to dismiss in cases alleging violations of the
Americans with Disabilities Act for the failure of businesses to accommodate legally blind
individuals in the purveyance of gift cards. Similar motions to dismiss raising the same
arguments as are raised in the motions before this Court are currently pending on appeal before
the Second Circuit in the following cases: Dominguez v. Banana Republic, LLC, 20-1559 and
Murphy v. Kohl’s Corp., 20-1608.

      By separate forthcoming orders, the Court is dismissing those motions pending a decision
in Dominguez or Murphy and staying those cases pending the same.

     IT IS HEREBY ORDERED that this case, which involves the same issues, is likewise
STAYED pending a decision in either Dominguez or Murphy:

        SO ORDERED.


Dated: June 23, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
